Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on June 21, 2022.
Claims 1 -20 are pending.
Claims 1, 6-7,9 -11, 15-16, and 18 -20 are currently amended.
Claims 1 -20 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 20 under 35 USC § 102, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, and 18 Applicant argued in substance that (1) the newly added limitations:  “transmitting a request to a safety subsystem for allocated time during which one or more
attempts to mitigate the safety risk can be made” and “in response to determining that the allocated time has elapsed and that the safety risk has not been mitigated,” are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Newman teaches: in paragraphs: [0017], [0059], & [0110] – [0111] that transmitting a request to a safety subsystem for allocated time during which one or more attempts to mitigate the safety risk can be made; reference Newman teaches: in paragraphs: [0017], [0059], & [0110] – [0111] that in response to determining that the allocated time has elapsed and that the safety risk has not been mitigated. Therefore, Newman teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1 and 18, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENT: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 20 are rejected under 103 as being unpatentable over Szatmary (US Pub. 2020/0073401) in view of Newman (US Pub. 2019/0315345).

Regarding claim 1, Szatmary teaches:
 a computer-implemented method that causes a robot to mitigate safety risks during operation (para [0046]), the method comprising: 
analyzing sensor data while the robot performs one or more operations included in a first set of operations (Fig 2a, 212; para [0047]; see also para [0054]);
 determining that a safety risk exists based on the sensor data (paras [0047] – [0049]; see also para [0054]); and 
in response to determining that the [[a]] safety risk exists, causing the robot to execute a second operation included in a second set of operations (paras [0047] – [0049]), wherein 
the second set of operations corresponds to a safety protocol that, when executed by the robot, mitigates the safety risk (paras [0050] –[0051]; see also para [0052]),

Szatmary specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0046] Returning to FIG. 1A, block 104 includes determining scenarios for mitigating risks. For
example, if something is in a certain area, robot 200 can perform certain actions. Such actions can
include one or more of stopping, turning, actuating an actuator, stopping an actuator, moving and/or
not moving in a direction, performing or not performing a robotic task, and/or any other action that can
be performed by robot 200. In some cases, different kinds of stops can be used depending on a
situation. These stops can be given different names and/or categorizations. For example, a first
category of stop can include a complete shutdown of robot 200. A second category of stop can include
powered breaking, where power is applied to actuators (e.g., breaks) to stop robot 200. A third
category of stop can include modifying power to one or more actuators of robot 200, such as to slow
down operation of robot 200.

    PNG
    media_image1.png
    610
    662
    media_image1.png
    Greyscale


[0047] As a first example, robot 200 can stop in response to detecting something in a certain area
(e.g., area 122A). In some cases, stopping can include stopping navigation, such as braking. In some
cases, stopping can include stopping additional functionalities of robot 200, for example, stopping
actuators associated with a robotic task. By way of illustration, where robot 200 is a floor cleaner, robot
200 can actuate brushes, vacuums, and/or liquid pumps disposed therein. These brushes, vacuums,
and/or liquid pumps can allow robot 200 to clean a floor. When something is in area 122A (or any
other predetermined area), robot 200 can turn off these additional functionalities. Moreover, in some
cases, robot 200 can perform a substantially complete shutdown (e.g., power off) in response to
detecting something in area 122A (or any other predetermined area). As used in this disclosure,
stopping can include any of the aforementioned stop functionalities. Such actions may be performed in
order to minimize damage due to a collision. In some implementations, instead of shutting down, robot
200 can move (e.g., by actuating a steering actuator and/or an actuator for propulsion) in the opposite
direction from what robot 200 was previously moving in order to prevent further damage.

[0048] As another example, in response to detecting something in certain areas (e.g., area 122B),
robot 200 can perform other actions in response to such detection. For example, robot 200 can be
configured to stop when robot 200 detects something (e.g., a person, object, obstacle, etc.) in area
122B. In some cases, the risk characteristics of the areas can be sufficiently mitigated by a stop of
robot 200. For example, by stopping, robot 200 can wait for a dynamic object to move out of the way,
further assess how robot 200 will navigate around whatever is in area 122B, and/or call for assistance.
[0049] As another example, in response to detecting something in certain areas (e.g., area 122C),
robot 200 can perform other actions in response to such detection. For example, robot 200 can be
configured to slow down when robot 200 detects something (e.g., a person, object, obstacle, etc.) in
area 122C. By way of illustration, robot 200 can have enough reaction time to avoid things in area
122C if it slows down and adjusts accordingly. This can prevent what was detected from entering area
122B or area 122A.
[0050] Returning to FIG. 1A, block 106 includes defining safety functionalities. Safety functionalities
can include assigning predetermined behaviors and/or environmental modifications for operation with
robot 200 in recognition of potential shortcomings of robot 200, such as shortcomings in perceptual
and/or navigational capabilities. For example, a safety functionality can an include in-person, on-site
monitoring and/or shadowing of robot 200. The person can have controls of robot 200, such as a stop
button or remote controller, allowing the person to alter the behavior of robot 200. The stop button can
cause, at least in part, at least one of the stops described in this disclosure.

[0051] As another example, a safety functionality can include closing and/or restricting an environment
of robot 200 during operation. For example, where robot 200 includes a floor cleaner, autonomous
operation of robot 200 can be restricted to when the environment is closed to a subset of people, such
as customers, workers, etc. In some cases, in retail spaces including stores, malls, cafeterias and the
like, or warehouses, this can occur at night and/or in off-hours. In other instances, such as airports,
train stations, bus terminals, highway service plazas or other transportation facilities, the environment
may not be fully closed to people, but autonomous operation of robot 200 may be restricted to off-peak
hours. In some implementations, a portion of the environment can be controlled, such as where an
area of an environment is restricted and/or has limited access during robotic operation. In some cases,
a facility worker can have a control of robot 200, such as through a stop button or remote controller.
The stop button can cause at least in part at least one of the stops described in this disclosure.

but, Szatmary may not explicitly disclose: 
transmitting a request to a safety subsystem for allocated time during which one or more
attempts to mitigate the safety risk can be made; and
in response to determining that the allocated time has elapsed and that the
safety risk has not been mitigated.

However, Newman teaches: 
transmitting a request to a safety subsystem for allocated time during which one or more
attempts to mitigate the safety risk can be made (Newman: para [0017], [0059], [0110] – [0111]: “particular time interval”); and
in response to determining that the allocated time has elapsed and that the
safety risk has not been mitigated  (Newman: para [0017], [0059], [0110] – [0111]: “deemed unresolvable”).

Newman specifically teaches (underlines and red boxes are added for emphasis by the Examiner): 

[0017] In some embodiments, the system may be configured to determine when a traffic situation cannot be resolved by actions available to the potential-hazard avoidance system, that is, by accelerating and/or decelerating only within certain limits. For example, if a situation calls for accelerating beyond the predetermined acceleration limits of the gradual mitigation, or if it requires braking or a lane change maneuver, or any other action other than the limited accelerations and decelerations available for potential-hazard mitigation, then the situation may be deemed “unresolvable”; that is, not resolvable by gradual speed changes alone. The system may include indicator means configured to indicate the presence of an unavoidable hazard, thereby alerting the driver using, for example, a dashboard light. Additionally, in some embodiments, the processor may determine that a potential hazard is unresolvable if a second vehicle persistently remains in a potentially  hazardous relationship despite repeated automatic mitigation attempts, and may then alert the driver to the problem.

[0059] As a third example, the processor may be configured to detect the intrusion, wait for the  predetermined initial delay time, and then calculate whether the second vehicle will exit the threat zone within a second time period (which may be the same as the initial delay time or a different time limit),
and only then begin implementing the gradual mitigation if the second vehicle is not expected to leave
within the predetermined time limit. The initial delay time is preferably configured to be long enough that the processor can determine whether the potential hazard will self-resolve and thereby avoid implementing unnecessary interventions, however the initial delay time is preferably short enough that the potentially hazardous situation is not allowed to persist for long. Typically, the initial delay time is in the range of 2 to 10 seconds, with 4 seconds being most preferred. If after the initial delay time, the second vehicle is still in the threat zone and is calculated to remain in the threat zone for an additional
predetermined exit time limit, such as 6-8 additional seconds, then the gradual mitigation may be implemented. In addition, the processor may be configured to continually monitor the relative motion of the two vehicles during the implementation, and to continually recalculate the exit time (that is, the
calculated time remaining until the second vehicle is expected to exit the threat zone), and may terminate the intervention if the second vehicle begins moving in a way that will resolve the potential hazard more quickly than the sequence being implemented. As a further alternative, the processor may be configured to adjust the initial delay time and/or the exit time limit according to current traffic conditions, or to the subject vehicle's speed, or other conditions. In some embodiments, the subject vehicle driver can adjust the initial delay time, for example using an adjustment control, and can also adjust the exit time limit and other intervention parameters to suit the driver's style. For example, some
drivers may want a potential-hazard intervention to begin as soon as the potential hazard is detected ,while others would prefer to wait longer and see if the hazard clears itself.

[0110] Optionally, the system may monitor whether the gradual intervention was successful by determining whether the potential hazard was removed after a particular time interval, or after the
gradual intervention is complete, or at other times such as periodically throughout the intervention. For
example, a gradual acceleration may be initiated in response to a second vehicle entering the left-back or right-back sectors, and the gradual intervention may comprise moving the subject vehicle sufficiently ahead that the second vehicle should no longer be in the threat zone at time T 5 of FIG. 4 .Then, or at T
5 , the system can determine whether the second vehicle is still in the threat zone, which would indicate that the second vehicle has speeded up and has defeated the attempted hazard-avoidance maneuver. In that case, the system may repeat the maneuver but with a higher velocity or with deceleration instead of acceleration. If such a second attempt fails, then the system may inform the driver that there is a persistent problem.

[0111] FIG. 6 is a flowchart showing steps of an exemplary method for determining whether a potential l hazard can be resolved using gradual acceleration and deceleration. It is important for any automatic intervention system to recognize situations that it cannot handle, and to call for human backup. Accordingly, if the potential hazard cannot be resolved by gradual interventions, the potential hazard is deemed unresolvable, and the system may then inform the driver of that fact so that the driver can use human intelligence to decide what to do. Also, if the system detects an imminent collision or other
emergency, and if the vehicle is equipped with an emergency collision-avoidance system, the potential-hazard avoidance system may immediately activate the emergency intervention system and may also pass data to it on the traffic situation as determined by the potential-hazard avoidance system. The potential-hazard avoidance system may be configured to withhold all gradual interventions so as not to interfere with the emergency intervention system.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Szatmary and incorporate the teachings of Newman for transmitting a request to a safety subsystem for allocated time during which one or more
attempts to mitigate the safety risk can be made and in response to determining that the allocated time has elapsed and that the safety risk has not been mitigated. The one of ordinary skill in the art would have been motivated to do so to smoothly and automatically mitigate potential safety risks with the current and proportionate mitigation attempts without resorting immediately to more escalatory mitigation attempts and, thereby, avoiding sudden or excessive mitigation responses (Newman: para [0006]).


Regarding claim 2, modified Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches comprising: 
upon first determining that the safety risk exists and prior to causing the robot to execute the second operation, causing the robot to execute a third operation included in the first set of operations (Szatmary: paras [0048] – [0049]; see also para [0057]); and 
determining that the safety risk still exists after the robot executes the third operation (Szatmary: paras [0048] – [0049]; see also para [0057]).

Regarding claim 3, modified Szatmary teaches all the limitations of claim 2. 
Modified Szatmary further teaches, and Szatmary also teaches comprising: 
based on the sensor data, allocating a first interval of time in which to perform the third operation (Szatmary: para [0057]).

Regarding claim 4, modified Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches wherein: 
the sensor data indicates that an obstacle resides within a path that at least a portion of the robot is traversing (Szatmary: para [0048]).

Regarding claim 5, Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches wherein: 
 the sensor data comprises robot status data that indicates one or more robot subsystem failures (Szatmary: para [0097]).

Regarding claim 6, modified Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches comprising further: 
analyzing the sensor data and determining that the safety risk no longer exists; and in response to determining that the safety risk no longer exists, causing the robot to execute a third operation included in the first set of operations (Szatmary: paras [0048] – [0050]).


Regarding claim 7, modified Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches wherein: 
a first subsystem included in the robot implements the first set of operations, the safety  (Szatmary: paras [0048] – [0050]), and
 wherein the safety  (Szatmary: paras [0048] – [0050]).

Regarding claim 8, modified Szatmary teaches all the limitations of claim 1. 
Modified Szatmary further teaches, and Szatmary also teaches wherein: 
the safety protocol comprises the American National Standards Institute / Industrial Truck Standards Development Foundation (ANSIl/ITSDF) B56.5-201 2 standard (Szatmary: paras [0097] – [0098]).

	Regarding claims 9 – 20, modified Szatmary teaches a computer-implemented method according to claims 1 -8. Therefore, modified Szatmary teaches the robot system and non-transitory computer-readable medium. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 
Montgomery (US Pub. 2014/0158163):  teaches selecting and executing a remedial action a number of times.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        10/6/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115